 HOME INSULATION SERVICE311Home Insulation Service, a Division of SunstateWholesalers and International Association ofHeat and Frost Insulators and Asbestos Work-ers, AFL-CIO. Case 12-CA-8653March 26, 1981DECISION AND ORDEROn September 26, 1980, Administrative LawJudge John M. Dyer issued the attached Decisionin this proceeding. Thereafter, the General Counseland Respondent filed exceptions and supportingbriefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge only to the extent consistent herewith.In his Decision, the Administrative Law Judgeconcluded that Respondent had not unlawfully re-fused to offer reinstatement to its striking employ-ees, as the relevant reinstatement offers, "insofar asRespondent was aware," were conditional on thereinstatement of two employees who had been pre-viously lawfully discharged. In the absence of anyunconditional offer by or on behalf of these eco-nomic strikers to return to work, he found that Re-spondent had not violated Section 8(a)(3) by its re-fusal to reinstate them. Based on the facts and forthe reasons stated below, we reverse these conclu-sions of the Administrative Law Judge and findthat Respondent has violated Section 8(a)(3) and(1) of the Act, as alleged.Respondent sells and installs building insulation,and operates eight branch offices located in Flor-ida, including one in Tampa, the situs of the pres-ent dispute. A majority of the Tampa productionand maintenance employees participated in a unionorganizing drive and signed union authorizationcards in May 1979,2 prior to the events herein. OnFriday, May 25, employee Palmer, who had par-ticipated in the organizing campaign, had a disputewith Tampa Branch Manager McMullan, as aresult of which he was lawfully discharged. In re-sponse, the eight employees who were presentstruck in protest of Palmer's discharge. EmployeeThe General Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Pducts, Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing his findings.2 Unless otherwise indicated, all dates are 1979.255 NLRB No. 50Veenstra, who arrived for work late that day, wasalso lawfully terminated.3Apparently, except for employees who had al-ready been dispatched, no insulation installationwas performed by the Tampa employees that day.Respondent attempted to contact customers sched-uled for that day to let them know of the strike,and to assure them that Respondent would try tocomplete the scheduled work over the weekend.On the following day, Saturday, Respondent re-sumed operations, using its salesmen and employeesfrom other branches. McMullan testified that hewas at the Tampa branch office on Saturday from7:30 a.m. to 8 p.m., and that Frank Copare, Re-spondent's vice president, was there from 8 a.m. to7:30 p.m. The record indicates that a large numberof applicants to replace the strikers were inter-viewed that day, either by McMullan or byCopare. The record further shows that Copare wasat work in the office the following morning, andthat McMullan was there from 11:15 a.m. to 5 p.m.The record does not indicate what they did whilethere. However, the Administrative Law Judgediscredited testimony that applicants were inter-viewed that day. On Monday, May 28, the bulk ofthe replacements reported for work. The remainingreplacements reported later in the week.According to unrefuted testimony, the strikingemployees met with William Langford, businessmanager for the Charging Party Union, on Friday,May 25, and he instructed them to be ready toreturn to work on Monday, whether Respondenttook Palmer back or not. On the next morning,Saturday, Langford telephoned Respondent about9 o'clock and again about 11 o'clock, identifiedhimself as the Union's business manager, and un-successfully requested to speak to Jim English, Re-spondent's president. On the third attempt, at Ip.m., he was informed that English was not accept-ing any calls. In response, Langford requested toleave a message for English, testifying:I told her to tell Mr. English that the menwould be there Monday morning dressed andready to go to work prior to the regular worktime.Later that evening, Langford also sent Respond-ent a mailgram and a telegram which includedstatements that the employees would be ready toreturn to work at the normal time on the followingMonday.4The telegram was not received until late3 The Regional Director specifically refused to include the dischargesof Palmer and Veenstra in the present proceeding, as he concluded thatthey were lawfully discharged. This decision has not been appealed4The entire mailgram and telegram both stated:ContinuedHOME INSULATION SERVICE 311 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDMonday morning, and the mailgram was receivedon Tuesday.According to the credited testimony, strikingemployee Montemurro also called Branch ManagerMcMullan around 9 p.m. on Saturday and told himthat all 14 of the striking employees would be atwork on Monday.5When McMullan inquiredwhether "all 14" included Veenstra and Palmer,Montemurro replied, "All 14."On Monday, prior to 7 a.m., the striking employ-ees as well as dischargees Palmer and Veenstrapresented themselves ready for work at the normalstarting time. They were not allowed to return.It is well established that a union may make acollective offer on behalf of all striking employesfor their return to work.6Accordingly, the Union'sbusiness manager, Langford, had the authority tomake such an offer to return, particularly in viewof his prior discussion with the striking employeeson Friday, May 25. On Saturday, May 26, he re-peatedly attempted to contact Respondent's presi-dent, English, but was finally informed that Eng-lish was not taking any calls. Uncontradicted evi-dence reveals, however, that he left a message forEnglish indicating that the men would be ready forwork at the start of the next regular workday. Thismessage was telephoned to Respondent's work-place and received by an apparent agent of Re-spondent for the purpose of transmitting such mes-sage to English. Despite repeated telephone calls,English had not made himself accessible to Lang-ford, and he did not thereafter contact him.7On itsface, the message clearly reveals that an uncondi-tional offer to return was being made.However, the Administrative Law Judge im-properly interpreted this message in light of subse-quent communications with Respondent, includingthe mailgram and telegram received after the strik-ers had been denied reinstatement. In any event,these subsequent communications are insufficient toA majority of production and maintenance employees at the TampaBranch excluding office clerical employees and supervisors have au-thorized and designated Heat and Frost Local 67 of the AsbestosWorkers International Union as their collective bargaining repre-sentative. Branch Manager Charles McMullen [sic] was so informedand recognition of the Union was demanded on Friday May 25.Such demand is herewith renewed and you are advised it is a con-tinuing demand and a meeting for commencement of negotiation ona collective bargaining agreement is requested. Please let me knowthe time date and place for the commencement negotiation. Addi-tionally reinstatements and reimbursements for their lost earnings isdemanded for the employees locked out on May 25. All employeeswill report for work and be ready to work at the normal time of 7AM on Monday May 28.Respondent's regular work force on May 25 included about 14 pro-duction and maintenance employees at Tampa. As noted above, onlyeight of these employees participated in the strike which commenced thatday.6 Colonial Haven Nursing Home. Inc., 218 NLRB 1007, 1011 (1975).7 In his testimony, English did not deny that he was present at hisoffice on May 26.indicate that the Union never intended to make anunconditional offer of return to work, or that itsinitial unconditional offer later became conditional.On Friday, Langford instructed the strikers toreturn, even if Palmer's discharge was not retract-ed. Montemurro's statement to McMullan indicat-ing that dischargees Veenstra and Palmer wouldalso try to return to work on Monday is fully con-sistent with Langford's earlier unconditional offerfor the men's return.8Respondent received noother communication from the strikers or theUnion prior to their attempted return to work, andRespondent's subsequent receipt of the telegramand the mailgram did not serve as a retraction ofthe earlier offers. At most, the various communica-tions rendered ambiguous the offers to return.However, at no time did Respondent attempt toreach Langford or Montemurro to obtain clarifica-tion of the offers sufficient to determine whetherthey were in fact conditional. Where any such am-biguity remains unclarified due to Respondent's de-cision to ignore the offers and not seek clarifica-tion, Respondent may not be heard to complain ifsuch uncertainty is resolved against its interest.Haddon House Food Products, Inc. and Flavor De-light, Inc., 242 NLRB 1057, fn. 6 (1979).In view of the above, we find that the GeneralCounsel has established a prima facie showing thatthe striking employees were entitled to reinstate-ment at the time Langford offered their return ator about 1 p.m. on Saturday, May 26.In such a situation, Respondent's refusal to rein-state them may be found to be lawful only if it haspresented evidence showing that there were no po-sitions available for them to fill at the time theoffer to return was made.9The Supreme Court inN.L.R.B. v. Fleetwood Trailer Co., Inc., 389 U.S.375, 378-379 (1967), has succinctly summarized thecontrolling principles:8 Where reinstatement offers are made regarding "all striking employ-ees," "the members," and similar collective designations or lists of em-ployees, this Board does not infer that the reinstatement of one is condi-tional on the reinstatement of all. See Pepsi-Cola Bottling Company ofMason City, lowa, 251 NLRB 187 (1980); Richard C Knight InsuranceAgency, Inc., 243 NLRB 604 (1979); Woodlawn Hospital, 233 NLRB 782(1977): Coca Cola Bottling Works, Inc., 186 NLRB 1050 (1970), modifiedon other grounds 466 F.2d 380 (D.C. Cir. 1972). While Montemurro spe-cifically stated that Palmer and Veenstra would try to return to work, hedid not state that the others would not return without these two. Butcompare Times Herald Printing Company, 221 NLRB 225 (1975), wherethe offer to return was expressly conditioned on reinstatement of all strik-ers.9 We reject the General Counsel's argument that striker replacementapplicants who have accepted offers of employment, but who have notyet reported for work, are not considered striker replacements. Such ap-plicants obtain the status of striker replacement upon their acceptance ofoffers of permanent employment. See H. d F Binch Co. Plant of theNative Laces and Textile Division of Indian Head, Inc.. 188 NLRB 720(1971), enfd. 456 F.2d 357 (2d Cir. 1972); Superior National Bank & TrustCompany, 246 NLRB 721 (1979). HOME INSULATION SERVICE313If, after conclusion of the strike, the employerrefuses to reinstate striking employees, theeffect is to discourage employees from exercis-ing their rights to organize and to strike guar-anteed by Sections 7 and 13 of the Act. UnderSection 8(a)(1) and (3) it is an unfair laborpractice to interfere with the exercise of theserights. Accordingly, unless the employer whorefuses to reinstate strikers can show that hisaction was due to "legitimate and substantialbusiness justifications," he is guilty of an unfairlabor practice. N.L.R.B. v. Great Dane Trail-ers, 388 U.S. 26, 34 (1967). The burden ofproving justification is on the employer ...In some situations, "legitimate and substan-tial business justifications" for refusing to rein-state employees who engaged in an economicstrike have been recognized. One is when thejobs claimed by the strikers are occupied byworkers hired as permanent replacementsduring the strike in order to continue oper-ations.Under this standard, the evidence is insufficient toshow that any permanent replacements were hiredprior to Langford's I p.m. telephone call. Thecredited evidence indicates only that the replace-ments were interviewed and apparently hiredsometime Saturday, May 26. Although Respondentmay have hired some replacements prior to theLangford telephone call, it has not presented af-firmative evidence that any such employees werehired prior to that time. Therefore, Respondent hasfailed to meet its burden to rebut the GeneralCounsel's prima facie case. See Los Angeles Chemi-cal Company, 204 NLRB 245, 250 (1973). Accord-ingly, we find that Respondent violated Section8(a)(3) and (1) of the Act when it refused to rein-state the returning strikers when they arrived forwork on Monday, May 28, and that the strike wasthereupon converted to an unfair labor practicestrike.The General Counsel further alleges that Re-spondent violated Section 8(a)(5) and (1) of the Actby its refusal to bargain with the Union after theUnion's demand for recognition contained in thetelegram was received on Monday, May 28.1° Thisdemand for recognition was for a unit limited tothe Tampa employees. For the reasons statedbelow, we agree with the Administrative LawJudge's conclusion that the 8(a)(5) and (1) allega-tions be dismissed.As previously stated, Respondent operates itsbusiness from eight locations in Florida, includingTampa, Clearwater, Lakeland, Dade City, Sara-' See fn. 4, above.sota, Ocala, Orlando, and Tallahassee. They rangein distance from approximately 20 to 250 milesfrom Tampa, with the majority being within 75miles of Tampa. While the parties agree that a pro-duction and maintenance unit is appropriate, theGeneral Counsel asserts that the scope of such anappropriate unit need contain only those employeesat Tampa, for whom recognition has been demand-ed, while Respondent claims that the appropriateunit must include all such employees at all of itsbranches.Excluding Palmer and Veenstra, the record indi-cates that 10 employees signed authorization cardsprior to the strike on May 25. The record also indi-cates that the normal work complement at Tampaconsisted of approximately 15 production andmaintenance employees," and that approximately20 other such employees worked out of the remain-ing branches. Respondent's operation requires thatits branch employees transport insulation equip-ment and materials from the branches to variousconstruction sites and existing buildings where theactual insulation work is to be performed. Re-spondent's president, English, testified that none ofthe branches operates within precise geographicalboundaries, but that an attempt is made to have thebranch nearest the work perform the job. Thiseffort to coordinate the work assignments amongthe branches is performed by a branch dispatcherlocated in Tampa. Due to work overloads, equip-ment breakdowns, and other causes, employeesfrom the nearest branch are not always able to per-form the work alone, and approximately 25 percentof the jobs require employees from more than onebranch to perform the work. The equipment forthe installation of urethane foam insulation, and themechanic who operates this equipment, is stationedonly at the Tampa branch. This employee worksoutside the Tampa area approximately 2 days eachweek. In addition, employees are transferred on aweekly basis to other branches for training pur-poses.English further testified that employees at thevarious branches are paid in an identical manner,and that they receive identical benefits. He statedthat bookkeeping, including payroll, advertising,purchasing, and warehouse functions are central-ized in Tampa, and that spare trucks and equip-ment are located there. Insulation materials are alsolocated at the various branches, and Respondentfrequently transfers such goods from one branch toanother. Finally, the trucks which operate out ofI I The record shows that, as a result of Respondnt's hiring of replace-ments, more than 15 employees were employed at Tampa on the date ofthe demand for recognition.HOME INSULATON SERVICE 313 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDvarious branches return to Tampa for periodicmaintenance.In view of the evidence set forth above, and theabsence of evidence that the Tampa employeesretain a separate community of interest notwith-standing such evidence to the contrary, we findthat a unit restricted to just the Tampa productionand maintenance employees is inappropriate for thepurposes of collective bargaining. Inasmuch as theUnion's request for recognition was limited to aunit only of Tampa employees, we find that the re-quest for recognition was for an inappropriate unit.The record further shows the Union has neithersought to represent, nor obtained majority statusamong employees in the larger unit. Accordingly,we adopt the Administrative Law Judge's dismissalof the 8(a)(5) and (1) allegations.THE REMEDYIn view of our finding that Respondent unlawful-ly refused to reinstate the strikers subsequent to theoffer to return made on their behalf, we shall orderRespondent to offer those employees immediateand full reinstatement to the positions which theyheld at the time they went on strike or, if those po-sitions no longer exist, to substantially equivalentpositions, without prejudice to their seniority andother rights and privileges. We shall further orderthat Respondent make whole these employees forany loss of earnings suffered by reason of the dis-crimination suffered by them, by paying to each asum of money equal to that which each wouldhave earned as wages from the date each was enti-tled to reinstatement to the date on which Re-spondent offers or has offered reinstatement asaforesaid,'2less net earnings, if any, during suchperiod. Backpay and interest thereon shall be com-puted in the manner set forth in F. W WoolworthCompany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).'3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Home Insulation Service, a Division of Sunstate12 Whether Respondent has already made sufficient offers of reinstate-ment to these strikers is a matter to be left for the compliance stage ofthis proceeding. However, we note that, in determining whether Re-spondent has made a proper offer of reinstatement, a discriminatee musthave been granted a reasonable period of time to consider whether toaccept such offer, the length of which depends on the factual circum-stances of each particular case. See Murray Products, Inc., 228 NLRB 268(1977), efd. 584 F.2d 934 (9th Cir. 1978); Freehold AMC-Jeep Corpora-tion, 230 NLRB 903 (1977).Is See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).Member Jenkins would award interest on the backpay due based on theformula set forth in his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).Wholesalers, Tampa, Florida, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Asking employees about their union senti-ments and desires.(b) Threatening its employees that the Companywould never allow a union in the plant.(c) Discouraging membership in the InternationalAssociation of Heat and Frost Insulators and As-bestos Workers, AFL-CIO, or any other labor or-ganization, by unlawfully failing or refusing to re-instate or otherwise discriminating against its em-ployees because they have engaged in protectedstrike or other concerted activity for their mutualaid or protection or because they have engaged inunion activity.(d) In any other manner interfering with, re-straining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Make whole the following named employeeswho went out on strike on May 25, 1979, in themanner set forth in the section of this Decision en-titled "The Remedy":Larry L. Hardy Leo A. BeardJeffrey Scott Davis Lynn EastburgEnglin Stuart T. BeachAmiel A. Edward P. GloverMontemurro John L. Huff(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its Tampa, Florida, plant and itsbranch offices copies of the attached notice marked"Appendix."14Copies of said notice, on forms pro-vided by the Regional Director for Region 12,after being duly signed by Respondent's authorizedrepresentative, shall be posted by Respondent im-mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.14 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." HOME INSULATION SERVICE315(d) Notify the Regional Director for Region 12,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentFollowing a hearing at which the Company, theUnion, and the General Counsel of the NationalLabor Relations Board participated and offeredevidence, it has been found that we violated theNational Labor Relations Act, as amended. Wehave been ordered to post this notice and to abideby what we say in this notice.Section 7 of the Act gives all employees thefollowing rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through repre-sentatives of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these things.In recognition of these rights, we hereby notifyour employees that:WE WILL NOT ask employees about theirunion sentiments and desires.WE WILL NOT threaten employees that wewould never allow a union in our Company.WE WILL NOT discourage membership in In-ternational Association of Heat and Frost Insu-lators and Asbestos Workers, AFL-CIO, orany other labor organization, by unlawfullyfailing or refusing to reinstate or otherwise dis-criminating against employees because theyhave engaged in protected strike or other con-certed activity for their mutual aid or protec-tion or because they have engaged in union ac-tivity.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them underSection 7 of the National Labor Relations Act,as amended.WE WILL offer immediate and full reinstate-ment to the following employees who wentout on strike on May 25, 1979, if we have notalready done so, and make them whole for anyloss of pay they may have suffered as a resultof our discrimination against them, plus inter-est:Larry L. HardyJeffrey ScottEnglinAmiel A.MontemurroLeo A. BeardDavid Lynn EastburgStuart T. BeachEdward P. GloverJohn L. HuffOur employees are free to become or remainmembers of International Association of Heat andFrost Insulators and Asbestos Workers, AFL-CIO,or any other labor organization.HOME INSULATION SERVICE, A DIVI-SION OF SUNSTATE WHOLESALERSDECISIONSTATEMENT OF THE CASEJOHN M. DYER, Administrative Law Judge: Thecharge in this case was filed on May 29, 1979,' by theInternational Association of Heat and Frost Insulatorsand Asbestos Workers, AFL-CIO, referred to herein asthe Union, against Home Insulation Service, a Divisionof Sunstate Wholesalers, referred to herein as Respond-ent or the Company. The Regional Director issued acomplaint on July 10, which was amended on July 1,alleging violations of Section 8(aX1), (3), and (5) of theNational Labor Relations Act, as amended, herein calledthe Act.Respondent's answer admits the commerce and juris-dictional allegations, the status of the Union, as amendedat the hearing, and the supervisory status of PresidentEnglish and Branch Manager McMullan but denies thecommission of any unfair labor practices.The hearing of this case took place before Administra-tive Law Judge C. Dale Stout in Tampa, Florida, on De-cember 3-6, 1979. After the death of AdministrativeLaw Judge Stout, the parties were informed of the alter-native methods of concluding this case and agreed thatthe Chief Administrative Law Judge should appoint an-other administrative law judge to prepare and issue thedecision on the record made before Administrative LawJudge Stout. On May 16, 1980, the Chief AdministrativeLaw Judge notified the parties of my appointment to thecase. The record demonstrates that the parties weregiven full opportunity to appear, examine, and cross-ex-amine witnesses and to argue orally and that Respondentand the General Counsel filed briefs. I have carefullyconsidered the transcript and briefs and, based on them, Imake the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Florida corporation engaged in sellingand installing home insulation with its principal officeand place of business in Tampa and with six otherbranches in Florida. During the past 12 months, Re-spondent purchased and received goods and materials di-' All dates are in 1979 unless otherwise indicated.HOME INSULATION SERVICE 315~~~~~~~~~~~~~~~~~~~~~~ 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectly from outside Florida which were valued in excessof $50,000.Respondent admits, and I find, that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and FactsRespondent sells and installs various types of insulationprincipally to contractors building homes. A portion ofits business consists of sales to commercial buildings andto homeowners seeking additional insulation for theirhomes.The Company has been in business for 32 years andhas its headquarters in a separate building in Tampa,Florida. Adjacent to the headquarters is the Tampa salesand installation office, headed, since February 1979, byBranch Manager McMullan. Also on the same propertyis a warehouse and a garage. About half of the employ-ees are in the Tampa branch with the balance in branchoffices in Clearwater, Sarasota, Orlando, Lakeland,Ocala, and Tallahassee. Respondent installs batts of insu-lation, blows in loose insulation, and, using special equip-ment, blows urethane foam into areas desired.The employees involved in this case are the installers,helpers, urethane mechanics, warehousemen, and me-chanics, since the parties agreed that office and clericalemployees and salesmen should not be in a bargainingunit. The Charging Party would restrict a unit to theTampa branch while Respondent asserts that a unit of allbranches would be appropriate.The employees are assigned jobs in the morning anddrive assigned trucks to their jobs. The employees arepaid on a piece rate basis according to the amount of in-sulation they install.During May 1979, some of the employees sought theassistance of a union and employee Montemurro contact-ed William Langford, business agent of the Union, andon May 18 employees Glover, Eastburg, and Monte-murro met with him. On the next day, Montemurro,Palmer, Glover, Beach, Eastburg, Veenstra, Huff,Englin, and Miller attended a meeting at Langford'shome where he explained the benefits of a union. Au-thorization cards were given to Montemurro, Glover,and Eastburg on May 22. They distributed cards to otheremployees on May 22 and 23 and returned 12 signedcards to Langford on May 24.B. Events of May 25 through May 28On Friday, May 25, Montemurro and other employeesheard McMullan tell Palmer that he was going to paysomeone $5 an hour to insulate an attic. Palmer said heknew how to do it cheaper, but was not paid enough todisclose his knowledge to McMullan. McMullan said,"Well f- you," and Palmer threw his coffee on McMul-lan. A few minutes later, McMullan asked Palmer for thekeys to his truck and his work tickets.Montemurro, after calling Langford on the phone andtelling Langford he thought Palmer was being harassedfor union activity, told McMullan that he, Palmer, andGlover were the union organizing committee and thatthe employees had signed union authorization cards.McMullan said, "All right, I understand" and went to hisoffice. Shortly afterwards, McMullan came back and saidthere was work to do if the employees wanted to do it.Palmer was called into the office and came back in about5 minutes and told the other employees that he wasfired.Two employees, Williams and Wilcher, had reportedto work and had been dispatched to their jobs prior tothis time. Employee Walton was off on Friday andMonday, and employee Miller was on sick leave at thistime.The remaining eight employees decided that theywould not work if Palmer could not work. Montemurrotold McMullan of this decision and McMullan askedthem to park their trucks and return their work tickets.Veenstra arrived late and McMullan asked if he hadsigned a card. Veenstra said he had, and McMullan tookhim to his office and terminated him. Handy, Monte-murro, Palmer, Glover, Beard, Englin, Huff, Eastburg,and Veenstra went to Langford's house.Langford testified he met with the men on Friday andsaid he told them they should be ready to return to workon Monday whether Respondent took Palmer back ornot.Langford testified that, after calling Respondent'soffice twice on Saturday, May 26, and not reaching Eng-lish, on the third occasion about I p.m. the person an-swering said that English was not accepting calls. Lang-ford told her to take a note and tell English that the em-ployees will be there ready to work on Monday morn-ing. (The General Counsel's brief is inaccurate in statingthat Langford said that the employees who struck wouldbe there Monday morning for work.)Langford contacted the Union's attorneys and waswith them when a mailgram was phoned in on Saturdayat 7:51 p.m. At 10 p.m., Saturday night, the Union's at-torney sent the same message in a telegram to Respond-ent. Respondent received the telegram by phone between10 and 10:15 a.m. on Monday and received the mailgramwith the mail delivery on Tuesday, May 29, sinceMonday was a holiday.The messages were the same and, after claiming a ma-jority in a P and M unit at the Tampa branch, demandedrecognition and requested bargaining. It then continued:Additionally reinstatements and reimbursementsfor their lost earnings is demanded for the employ-ees locked out on May 25. All employees willreport for work and be ready to work at the normalwork time of 7 AM on Monday, May 28.Montemurro, who apparently was the spokesman forthe employees, said they decided on Friday to return towork on Monday and that he called McMullan around 9p.m. on Saturday evening and said that all 14 of themwould be at work on Monday. He stated McMullan--- HOME INSULATION SERVICE317asked, "[A]ll fourteen of you?" and, when he said yes,McMullan said, "See you Monday and no comment."McMullan's version of this conversation differs onlythat in his response he says he asked Montemurro, "All14 including Eric [Veenstra] and Jim [Palmer]?" and thatMontemurro replied, "All 14."Respondent, on Friday, May 25, and on Saturday gotword out to customers, friends, and suppliers that it wasstruck by its Tampa employees and was immediatelygoing to replace them with permanent employees.A large number of applicants was interviewed andhired on Saturday and, according to McMullan and Eng-lish, Respondent had a full complement of employeesscheduled to report during the following week. Someemployees did not report but Respondent covered thework with the help of some of its branch officers andsalesmen.Respondent claims it hired no one on Sunday, but theGeneral Counsel produced two witnesses who testifiedthey were interviewed and offered employment onSunday, May 29.An individual named Andrews testified he was inter-viewed and hired by McMullan on Sunday and thatMcMullan said the striking employees would have a bigsurprise on Monday because they would not have theirjobs any more. Andrews testified he was sure this oc-curred on Sunday and not Saturday because he watcheda pro football game on television. The parties stipulatedthat the TV listings for that day had no mention of a profootball game.Another individual named Nick Julian testified that hegot time off from his job as a cook in a restaurant onSunday and applied for work with Respondent and wasoffered a job. Respondent produced a witness with Ju-lian's timecard from the restaurant which showed thatJulian was at work throughout the period and that eitherEnglish or McMullan was at the office on Sunday.It is not possible to credit either Andrews or Julian ontheir Sunday interviews testimony because of the obvi-ous flaws in their testimony. Respondent's testimony thatthere were no interviews and hirings on Sunday, May27, must be credited. I also dismiss the 8(a)(1) allegationconcerning McMullan based on Andrews' testimony,finding Andrews not a credible witness.On Monday, May 28, the striking employees, includingdischargees Palmer and Veenstra, showed up for work atstarting time. They were met at the gate by a securityguard who refused them admission to the premisesexcept to turn in their equipment and uniforms.On Saturday, McMullan interviewed Charles Foti.Foti testified that McMullan told him about the job andasked how he felt about unions. According to Foti,McMullan said that as long as English was president andhe was the manager there would be no union in theplant. McMullan told Foti that, if he wanted a job, to bethere on Monday, and he replied he would let McMullanknow on Sunday if he wanted to take the job. Foti didnot call McMullan on Sunday and said he had a friendanswer the phone on Sunday and tell McMullan he wasnot there.McMullan testified that in interviewing Foti, as he didall the applicants, he explained that the Company washiring because the former employees wanted a union andhad gone on strike. McMullan said he told applicantsthat the Company was 32 years old and that basically,because of the strike, the Company was starting over onMonday with new help and was going to keep going andservice its customers in order not to lose them. He didnot recall asking Foti about his union sentiments anddenied saying there would never be a union at the Com-pany. McMullan testified that on Saturday Foti acceptedthe job but did not know what was going to happen onMonday and would call McMullan on Sunday.On Foti's job application is written "will call by 3:00PM on Sunday if he wants!"McMullan did not recall questioning Foti about hisunion sentiments but did not deny Foti's specific testimo-ny that he did so. The message written by McMullan onFoti's application appears to contradict McMullan'sstatement that Foti accepted the job. The message ismore in keeping with Foti's testimony. In these circum-stances, I credit Foti's testimony that McMullan didquestion him about his union sentiments and did eitherstate or create the impression by his statements that Re-spondent would not have a union. I find and concludethat by such statements Respondent violated Section8(a)(l) of the Act.C. The Offers To Return To WorkThe parties agree that the strike was an economicstrike at its inception since charges concerning the dis-charges of Palmer and Veenstra were dismissed by theRegional Office. The General Counsel asserts that thestrike was converted to an unfair labor practice strikewhen the Company continued to hire applicants on andafter Sunday, May 27, despite receiving unconditionaloffers by the strikers to return to work. It is argued thatLangford's telephone offer through the secretary to Eng-lish on Saturday and Montemurro's telephonic offer toMcMullan on Saturday night were unconditional offerswhich Respondent refused by continuing to hire appli-cants. The General Counsel alleges that McMullan'sstatement about "starting over"2indicates an intent todisplace the strikers regardless of whether they appliedfor reinstatement.In his brief, the General Counsel does not rely on themailgram and telegram as offers to Respondent since thetestimony demonstrated they were not received untilMonday and Tuesday. However, the wording of themessages is helpful in understanding what the Union,Langford, and Montemurro had in mind in their othercommunications with Respondent. After making ademand for recognition and a request for negotiations,the messages state:Additionally reinstatements andfor their lost earnings is demandedees locked out on May 25. Allreport for work on May 25. Allreimbursementsfor the employ-employees willemployees will2 McMullan denied using his phrase to applicants, slating it was usedat the hearing to depict 55hal 5Aas in his mind about hiring new employ-HOME INSULATION SERVICE 317ees 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDreport for work and be ready to work at the normalwork time of 7 AM on Monday, May 28.The second sentence cannot be considered in isolationbut must be considered with the preceding one. TheUnion was demanding reinstatement and reimbursementfor the employees; consequently, this cannot be consid-ered as an unconditional offer to return to work.The telephonic message of Langford is in the vein ofall employees returning. As to the Montemurro-McMul-lan conversation, I credit the McMullan version that hespecifically asked if the return-to-work offer was to in-clude Palmer's and Veenstra's returning to work and thatthe answer was affirmative in Montemurro's statement,"All 14." McMullan was credited here because Monte-murro's testimony of a conversation with Oliver is dis-credited and because McMullan's version appears morecredible in the circumstances.Additionally, we have the fact that Palmer and Veen-stra were in uniform with the group outside the gate onMonday morning, ready to return to work.Considering all these circumstances, including theoriginal reason of the strike, I find and conclude that theoffers to return to work were, insofar as Respondent wasaware, conditional on Palmer's and Veenstra's reinstate-ment by Respondent. Therefore I do not find that theeconomic strike was converted to an unfair labor prac-tice strike by the offers to return. Additionally, the evi-dence of Respondent's hirings on Sunday, May 27, wasdiscredited, and there is no evidence of new hirings onor after Monday, May 28.The Union, on June 20, sent a telegram making it clearthat the employees were unconditionally requesting rein-statement. The hiring of employees who were to reporton a later date is permissible and does not indicate thatthese were late hirings.Therefore, the 8(a)(3) allegations of this case must bedismissed.Respondent introduced evidence that offers of rein-statement were made to the strikers, that some strikersresponded and returned to work, and that some did not.We do not have any Laidlaw-type questions to answerand will not endeavor to do so. (The Laidlaw Corpora-tion, 171 NLRB 1366 (1968).)D. The Refusal-To-Bargain QuestionThere is agreement that Respondent received theUnion's telegram on Monday, May 28, and its mailgramon May 29, which both demanded recognition and re-quested negotiations. Respondent takes the position thatan overall unit of its branch offices installation employ-ees is proper and that the Tampa branch is not appropri-ate for collective bargaining.Of the 12 card signers, Palmer and Veenstra cannot becounted. From the remaining 10, Williams returned towork on Monday, and Walton returned to work onTuesday. Miller, who signed a card on May 24, was onsick leave due to an industrial accident involving a com-pensation case.From Respondent's list of employees on the Tampapayroll starting Monday, May 28, three employees arefrom the Sarasota branch and Berry Oliver is the soleemployee from the Lakeland branch. If we exclude themand individuals such as Algire and Gibbs, concerningwhom the General Counsel had some reservations, thereare still 17 other employees listed on the Tampa payrollfor whom there are no authorization cards.Adding the 7 strikers to Miller, Walton, and Richards,we have a total of 10 authorization cards for 27 employ-ees, since at that point both those on the payroll and theeconomic strikers would have a voice in determiningwhether there would be a bargaining agent.Thus, even accepting the Union's requested Tampaunit, the Union would not have a majority as the situa-tion existed on Monday, May 28, or Tuesday, May 29.With the factors of common wages and working con-ditions, centralized payroll and labor relations authority,interchange of workers among the branches, etc., itwould appear that an overall unit of installers, helpers,warehousemen, and mechanics of all the branches wouldconstitute the appropriate unit.Adding the 22 individuals in those offices (excludingOliver in Lakeland) to the Tampa figures would leavethe Union representing less than a fourth of the employ-ees.I find and conclude that under the circumstances theUnion did not represent a majority of Respondent's em-ployees in an appropriate unit and, accordingly, dismissthe allegation of an 8(a)(5) violation.E. The Additional 8(a)(1) AllegationsMontemurro testified that, on May 26, Berry Oliver,Respondent's sole employee in Lakeland, Florida, tele-phoned Montemurro at his parents' home and told himthe employees were needed on the job. Oliver reportedlytold Montemurro that English had said there would notbe a union in the Company as long as he was there.Montemurro said he told Oliver the employees wouldreturn to work Monday.Oliver denied calling Montemurro or that he toldMontemurro that English had stated there would not bea union at the Company.Respondent produced Oliver's telephone bill for therelevant period which showed no such long-distancecall. Respondent also produced telephone bills for Mon-temurro's parents' telephone which showed long-distancecalls being placed from that telephone to Oliver's tele-phone on May 26 and May 31, the first lasting about 35minutes and the second 3 minutes.Independent of the question of whether Oliver was asupervisor or an agent of Respondent, I have concludedthat Montemurro should not be credited. His explicit tes-timony was contradicted by independent credible evi-dence, and I will dismiss the 8(a)(1) allegation concern-ing Oliver.During the week following the start of the strike, em-ployee Englin returned a gas can to Respondent and hada conversation with English. Although stating he did notrecall the specific words, Englin said English asked whatthe employees wanted since they had received a raiseand gotten the profit sharing straightened out and addedthat "there was no way there would be a union."--- ---- - HOME INSULATION SERVICE319English denied stating that "there was no way therewould be a union" at Respondent's. He did admit that hehad talked to a number of his customers and specifiedthree who told him that, if the Company went union,they would look for another insulation contractor. Basedon those conversations, English says he told Englin thathe thought it would be detrimental to the Company tohave a union.Since Englin testified that his recollection of the con-versation was not specific as to English's statements, Iam unable to determine that English made the assertedstatements. What is likely in this circumstance is thatEnglin interpreted English's resistance to a union andperhaps a comment on what the contractors might do toreach his conclusion as to what English meant.Under these circumstances, I cannot find that Englishmade the specific threat and, consequently, must dismissthat allegation of the complaint.Employee Russ Miller, who was on sick leave from anindustrial accident, went to Respondent's office on May30 concerning some Workmen's Compensation papers.He testified that McMullan asked whether he wouldhave been on the picket line if he had not been hurt.Miller said he did not know. McMullan then asked if hewould be with the strikers when he did come back.Miller said he hoped the strike would be over when hecame back. McMullan then said there was no union thereand there would never be one.McMullan testified that, after some sparring as to whateach of them thought of the situation there, Miller saidhe thought they were going about it all wrong andshould put their trust in God. McMullan was not askedto specifically deny Miller's testimony and gave only thisversion of it. In essence, he does admit asking Millerwhat he thought about the situation.Respondent's brief claims that Miller should not becredited since in his affidavit to the National Labor Rela-tions Board he attributed the opening statement to em-ployee Gibbs. However, the transcript containing thatpart of the affidavit shows that McMullan asked Millerwhat he was going to do when he was able to comeback and, to Miller's answer that he hoped it was over,McMullan persisted by asking what he was going to doif the strike were not over. Rather than shaking Miller'scredibility, the affidavit appears to strengthen it. The af-fidavit also contains the statement attributed to McMul-lan that there would not be a union at the plant.There appears nothing to impinge Miller's credibility,while I have discredited McMullan previously in regardto the Foti conversation. The subject of what Millerwould do on his return to the Company apparently wasone of some interest to McMullan, and I credit Miller'sversion of this testimony. Accordingly, I conclude andfind that Respondent violated Section 8(a)(l) of the Actby McMullan's inquiries and threat.III. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, as set forth in section IIand therein found to constitute unfair labor practices inviolation of Section 8(a)(l) of the Act, occurring in con-nection with the business operations of Respondent, asset forth in section I, have a close, intimate, and substan-tial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.IV. THE REMEDYHaving found that Respondent engaged in the unfairlabor practices as set forth above, I shall recommend thatit cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(1) of the Act by:(a) Asking employees about their union sentiments anddesires.(b) Threatening its employees that the Companywould never allow a union in its plant.[Recommended Order omitted from publication.]HOME INSULATION SERVICE 319I